

	

		II

		Calendar No. 107

		109th CONGRESS

		1st Session

		S. 1053

		IN THE SENATE OF THE UNITED STATES

		

			May 17, 2005

			Mr. Lott, from the

			 Committee on Rules and

			 Administration, reported the following original bill; which

			 was read twice and placed on the calendar

		

		A BILL

		To amend the Federal Election Campaign Act of 1971 to

		  clarify when organizations described in section 527 of the Internal Revenue

		  Code of 1986 must register as political committees, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 527 Reform Act of

			 2005.

		2.Treatment of

			 section 527 organizations

			(a)Definition of

			 political committeeSection 301(4) of the

			 Federal Election Campaign Act of 1971

			 (2 U.S.C.

			 431(4)) is amended by striking the period at the end of

			 subparagraph (C) and inserting ; or and by adding at the end the

			 following:

				

					(D)any applicable

				527

				organization.

					.

			(b)Definition of

			 applicable 527

			 organizationSection 301 of the Federal Election Campaign Act of 1971

			 (2 U.S.C.

			 431) is amended by adding at the end the following new

			 paragraph:

				

					(27)Applicable

				527 organizationFor purposes of

				paragraph (4)(D)—

						(A)In

				generalThe term applicable 527 organization means a

				committee, club, association, or group of persons that—

							(i)has given notice

				to the Secretary of the Treasury under section 527(i) of the Internal Revenue

				Code of 1986 that it is to be treated as an organization described in section

				527 of such Code, and

							(ii)is not described

				in subparagraph (B).

							(B)Excepted

				organizationsA committee, club, association, or other group of

				persons described in this subparagraph is—

							(i)an organization

				described in section 527(i)(5) of the Internal Revenue Code of 1986,

							(ii)an organization

				which is a committee, club, association or other group of persons that is

				organized, operated, and makes disbursements exclusively for paying expenses

				described in the last sentence of section 527(e)(2) of the Internal Revenue

				Code of 1986 or expenses of a newsletter fund described in section 527(g) of

				such Code,

							(iii)an organization

				which is a committee, club, association, or other group that consists solely of

				candidates for State or local office, individuals holding State or local

				office, or any combination of either, but only if the organization refers only

				to one or more non-Federal candidates or applicable State or local issues in

				all of its voter drive activities and does not refer to a Federal candidate or

				a political party in any of its voter drive activities,

							(iv)an organization

				which is a committee, club, association, or other group of persons—

								(I)the election or

				nomination activities of which relate exclusively to any voter drive activity

				described in subparagraphs (A) through (D) of section 325(d)(1),

								(II)the public

				communications of which relate exclusively to activities described in

				subparagraphs (A) through (D) of section 325(d)(1), and

								(III)which does not

				engage in any broadcast, cable, or satellite communications, or

								(v)an organization

				described in subparagraph (C).

							(C)Applicable

				organizationFor purposes of subparagraph (B)(v), an organization

				described in this subparagraph is a committee, club, association, or other

				group of persons whose election or nomination activities relate exclusively

				to—

							(i)elections where

				no candidate for Federal office appears on the ballot; or

							(ii)one or more of

				the following purposes:

								(I)Influencing the

				selection, nomination, election, or appointment of one or more candidates to

				non-Federal offices.

								(II)Influencing one

				or more applicable State or local issues.

								(III)Influencing the

				selection, appointment, nomination, or confirmation of one or more individuals

				to non-elected offices.

								(D)Exclusivity

				testA committee, club, association, or other group of persons

				shall not be treated as meeting the exclusivity requirement of subparagraphs

				(B)(iv) and (C) if it makes disbursements aggregating more than $1,000 for any

				of the following:

							(i)A

				public communication that promotes, supports, attacks, or opposes a clearly

				identified candidate for Federal office during the 1-year period ending on the

				date of the general election for the office sought by the clearly identified

				candidate (but if a run-off election is held for that office, the 1-year period

				shall be extended and shall end on the date of the run-off election).

							(ii)Any voter drive

				activity during a calendar year, except that no disbursements for any voter

				drive activity shall be taken into account under this subparagraph if the

				committee, club, association, or other group of persons during such calendar

				year—

								(I)makes

				disbursements for voter drive activities with respect to elections in only 1

				State and complies with all applicable election laws of that State, including

				laws related to registration and reporting requirements and contribution

				limitations;

								(II)refers to one or

				more non-Federal candidates or applicable State or local issues in all of its

				voter drive activities and does not refer to a Federal candidate or a political

				party;

								(III)does not have a

				candidate for Federal office, an individual who holds any Federal office, a

				national political party, or an agent of any of the foregoing, control or

				materially participate in the direction of the organization, solicit

				contributions to the organization (other than funds which are described under

				clauses (i) and (ii) of section 323(e)(1)(B)), or direct disbursements, in

				whole or in part, by the organization; and

								(IV)makes no

				contributions to Federal candidates.

								Clause

				(ii) shall not apply to disbursements by any committee, club, or association,

				or other group of persons described in subparagraph (B)(iv).(E)Voter drive

				activityFor purposes of this paragraph, the term voter

				drive activity has the meaning given such term by section

				325(d)(1).

						(F)Applicable

				state or local issueFor purposes of this paragraph, the term

				applicable State or local issue means any State or local ballot

				initiative, State or local referendum, State or local constitutional amendment,

				State or local bond issue, or other State or local ballot issue.

						(G)Reference to

				Federal candidatesFor purposes of this paragraph, any

				prohibition on a reference to a Federal candidate shall not include any

				reference described in section 325(d)(4).

						(H)Reference to

				political partiesFor purposes of this paragraph, any prohibition

				on a reference to a political party shall not include any reference described

				in section

				325(d)(5).

						.

			(c)RegulationsThe

			 Federal Election Commission shall promulgate regulations to implement this

			 section not later than 60 days after the date of enactment of this Act.

			(d)Effective

			 dateThe amendments made by this section shall take effect on the

			 date which is 60 days after the date of enactment of this Act.

			3.Rules for

			 allocation of expenses between federal and non-federal activities

			(a)In

			 generalTitle III of the

			 Federal Election Campaign Act of 1971

			 (2 U.S.C. 431 et seq.) is amended by adding at the end the following:

				

					325.Allocation and

				funding rules for certain expenses relating to federal and non-federal

				activities

						(a)In

				generalIn the case of any disbursements by any political

				committee that is a separate segregated fund or nonconnected committee for

				which allocation rules are provided under subsection (b)—

							(1)the disbursements

				shall be allocated between Federal and non-Federal accounts in accordance with

				this section and regulations prescribed by the Commission, and

							(2)in the case of

				disbursements allocated to non-Federal accounts, may be paid only from a

				qualified non-Federal account.

							(b)Costs To be

				allocated and allocation rulesDisbursements by any separate

				segregated fund or nonconnected committee, other than an organization described

				in section 323(b)(1), for any of the following categories of activity shall be

				allocated as follows:

							(1)100 percent of the expenses for public

				communications or voter drive activities that refer to one or more clearly

				identified Federal candidates, but do not refer to any clearly identified

				non-Federal candidates, shall be paid with funds from a Federal account,

				without regard to whether the communication refers to a political party.

							(2)At least 50 percent, or a greater

				percentage if the Commission so determines by regulation, of the expenses for

				public communications and voter drive activities that refer to one or more

				clearly identified candidates for Federal office and one or more clearly

				identified non-Federal candidates shall be paid with funds from a Federal

				account, without regard to whether the communication refers to a political

				party.

							(3)At least 50

				percent, or a greater percentage if the Commission so determines by regulation,

				of the expenses for public communications or voter drive activities that refer

				to a political party, but do not refer to any clearly identified Federal or

				non-Federal candidate, shall be paid with funds from a Federal account, except

				that this paragraph shall not apply to communications or activities that relate

				exclusively to elections where no candidate for Federal office appears on the

				ballot.

							(4)At least 50

				percent, or a greater percentage if the Commission so determines by regulation,

				of the expenses for public communications or voter drive activities that refer

				to a political party and refer to one or more clearly identified non-Federal

				candidates, but do not refer to any clearly identified Federal candidates,

				shall be paid with funds from a Federal account, except that this paragraph

				shall not apply to communications or activities that relate exclusively to

				elections where no candidate for Federal office appears on the ballot.

							(5)Unless otherwise

				determined by the Commission in its regulations, at least 50 percent of any

				administrative expenses, including rent, utilities, office supplies, and

				salaries not attributable to a clearly identified candidate, shall be paid with

				funds from a Federal account, except that for a separate segregated fund such

				expenses may be paid instead by its connected organization.

							(6)At least 50

				percent, or a greater percentage if the Commission so determines by regulation,

				of the direct costs of a fundraising program or event, including disbursements

				for solicitation of funds and for planning and administration of actual

				fundraising events, where Federal and non-Federal funds are collected through

				such program or event shall be paid with funds from a Federal account, except

				that for a separate segregated fund such costs may be paid instead by its

				connected organization. This paragraph shall not apply to any fundraising

				solicitations or any other activity that constitutes a public

				communication.

							(c)Qualified

				Non-Federal accountFor purposes of this section—

							(1)In

				generalThe term qualified non-Federal account means

				an account which consists solely of amounts—

								(A)that, subject to

				the limitations of paragraphs (2) and (3), are raised by the separate

				segregated fund or nonconnected committee only from individuals, and

								(B)with respect to

				which all requirements of Federal, State, or local law (including any law

				relating to contribution limits) are met.

								(2)Limitation on

				individual donations

								(A)In

				generalA separate segregated fund or nonconnected committee may

				not accept more than $25,000 in funds for its qualified non-Federal account

				from any one individual in any calendar year.

								(B)AffiliationFor

				purposes of this paragraph, all qualified non-Federal accounts of separate

				segregated funds or nonconnected committees which are directly or indirectly

				established, financed, maintained, or controlled by the same person or persons

				shall be treated as one account.

								(3)Fundraising

				limitation

								(A)In

				generalNo donation to a qualified non-Federal account may be

				solicited, received, directed, transferred, or spent by or in the name of any

				person described in subsection (a) or (e) of section 323.

								(B)Funds not

				treated as subject to ActExcept as provided in subsection (a)(2)

				and this subsection, any funds raised for a qualified non-Federal account in

				accordance with the requirements of this section shall not be considered funds

				subject to the limitations, prohibitions, and reporting requirements of this

				Act for any purpose (including for purposes of subsection (a) or (e) of section

				323 or subsection (d)(2) of this section).

								(d)Definitions and

				special rulesFor purposes of this section—

							(1)Voter drive

				activityThe term voter drive activity means any of

				the following activities conducted in connection with an election in which a

				candidate for Federal office appears on the ballot (regardless of whether a

				candidate for State or local office also appears on the ballot):

								(A)Voter

				registration activity.

								(B)Voter

				identification.

								(C)Get-out-the-vote

				activity.

								(D)Generic campaign

				activity.

								(E)Any public

				communication related to activities described in subparagraphs (A) through

				(D).

								Such term

				shall not include any activity described in subparagraph (A) or (B) of section

				316(b)(2).(2)Federal

				accountThe term Federal account means an account

				which consists solely of contributions subject to the limitations,

				prohibitions, and reporting requirements of this Act. Nothing in this section

				or in section 323(b)(2)(B)(iii) shall be construed to infer that a limit other

				than the limit under section 315(a)(1)(C) applies to contributions to the

				account.

							(3)Nonconnected

				committeeThe term nonconnected committee shall not

				include a political committee of a political party.

							(4)Certain

				references to federal candidates not taken into accountA public

				communication or voter drive activity shall not be treated as referring to any

				clearly identified Federal candidate if the only reference is—

								(A)a reference, in

				connection with an election for a non-Federal office, to a Federal candidate

				who is also a candidate for such non-Federal office; or

								(B)a reference to

				the fact that a Federal candidate has endorsed a non-Federal candidate or an

				applicable State or local issue (as defined in section 301(27)(F)), including a

				reference that constitutes the endorsement itself.

								(5)Certain

				references to political parties not taken into accountA public

				communication or voter drive activity shall not be treated as referring to a

				political party if the only reference is—

								(A)a reference to a

				political party for the purpose of identifying a non-Federal candidate;

								(B)a reference to a

				political party for the purpose of identifying the entity making the public

				communication or carrying out the voter drive activity; or

								(C)a reference to a

				political party in a manner or context that does not reflect support for or

				opposition to a Federal candidate or candidates and does reflect support for or

				opposition to a State or local candidate or candidates or an applicable State

				or local

				issue.

								.

			(b)Reporting

			 requirementsSection 304(e) of the Federal Election Campaign Act

			 of 1971 (2 U.S.C. 434(e)) is amended by redesignating paragraphs (3) and (4) as

			 paragraphs (4) and (5), respectively, and by inserting after paragraph (2) the

			 following new paragraph:

				

					(3)Receipts and

				disbursements from qualified non-federal accountsIn addition to

				any other reporting requirement applicable under this Act, a political

				committee to which section 325(a) applies shall report all receipts and

				disbursements from a qualified non-Federal account (as defined in section

				325(c)).

					.

			(c)RegulationsThe

			 Federal Election Commission shall promulgate regulations to implement the

			 amendments made by this section not later than 180 days after the date of

			 enactment of this Act.

			(d)Effective

			 dateThe amendments made by this section shall take effect on the

			 date which is 180 days after the date of enactment of this Act.

			4.Television media

			 rates

			(a)Lowest unit

			 chargeSection 315 of the

			 Communications Act of 1934

			 (47 U.S.C.

			 315) is amended by adding at the end the following:

				

					(f)Television

				media rates

						(1)Lowest unit

				chargeNotwithstanding any other provision of law, the charges

				made for the use of any television broadcast station, or by a provider of cable

				or satellite television service, to any person who is a legally qualified

				candidate for any public office in connection with the campaign of such

				candidate for nomination for election, or election, to such office or by a

				national committee of a political party on behalf of such candidate in

				connection with such campaign, shall not exceed the lowest charge of the

				station (at any time during the 365-day period preceding the date of the use)

				for pre-emptible use thereof for the same amount of time for the same

				period.

						(2)Preemption

							(A)In

				generalExcept as provided in subparagraph (B), and

				notwithstanding the requirements of paragraph (1), a licensee shall not preempt

				the use of a broadcasting station by an eligible candidate or political

				committee of a political party who has purchased and paid for such use.

							(B)Circumstances

				beyond control of licenseeIf a program to be broadcast by a

				broadcasting station is preempted because of circumstances beyond the control

				of the station, any candidate or party advertising spot scheduled to be

				broadcast during that program shall be treated in the same fashion as a

				comparable commercial advertising spot.

							(3)Audits

							(A)In

				generalDuring the 45-day period preceding a primary election and

				the 60-day period preceding a general election, the Commission shall conduct

				such audits as it deems necessary to ensure that each broadcaster to which this

				subsection applies is allocating television broadcast advertising time in

				accordance with this subsection and section 312.

							(B)MarketsEach

				audit conducted under subparagraph (A) shall cover the following

				markets:

								(i)At least 6 of the

				top 50 largest designated market areas (as defined in section 122(j)(2)(C) of

				title 17, United States Code).

								(ii)At least 3 of

				the 51–100 largest designated market areas (as so defined).

								(iii)At least 3 of

				the 101–150 largest designated market areas (as so defined).

								(iv)At least 3 of

				the 151–210 largest designated market areas (as so defined).

								(C)Broadcast

				stationsEach audit conducted under subparagraph (A) shall

				include each of the 3 largest television broadcast networks, 1 independent

				network, and 1 cable

				network.

							.

			(b)Conforming

			 amendmentSection 504 of the Bipartisan Campaign Reform Act of

			 2002 (Public Law 107-155) is amended by striking 315), as amended by

			 this Act, is amended by redesignating subsections (e) and (f) as subsections

			 (f) and (g), respectively, and and inserting 315) is amended

			 by.

			(c)Stylistic

			 amendmentsSection 315(c) the Communications Act of 1934 (47 U.S.C. 315(c)) is

			 amended—

				(1)by striking

			 For purposes of this section— and inserting In this

			 section:;

				(2)in paragraph (1),

			 by striking the and inserting Broadcasting

			 station.—The; and

				(3)in paragraph (2),

			 by striking the and inserting Licensee; station

			 licensee.—The.

				5.Modification of

			 definition of public communication

			(a)In

			 generalParagraph (22) of

			 section 301 of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(22)) is

			 amended by adding at the end the following new sentence: Such term shall

			 not include communications over the Internet..

			(b)Effective

			 dateThe amendment made by this section shall take effect on the

			 date of the enactment of this Act.

			6.Increase in

			 contribution limits for political committees

			(a)Increase in

			 political committee contribution limitsSection 315(a)(1)(C) of

			 the Federal Election Campaign Act of 1971 (2 U.S.C. 441a(a)(1)(C)) is amended

			 by striking $5,000 and inserting $7,500.

			(b)Increase in

			 multicandidate limitsSection 315(a)(2) of the Federal Election

			 Campaign Act of 1971 (2 U.S.C. 441a(a)(2)) is amended—

				(1)in subparagraph

			 (A), by striking $5,000 and inserting

			 $7,500;

				(2)in subparagraph

			 (B), by striking $15,000 and inserting $25,000;

			 and

				(3)in subparagraph

			 (C), by striking $5,000 and inserting

			 $7,500.

				(c)Indexing

				(1)In

			 generalSection 315(c)(1)(B) of the Federal Election Campaign Act

			 of 1971 (2 U.S.C. 441a(c)(1)(B)) is amended to read as follows:

					

						(B)Except as

				provided in subparagraph (C)—

							(i)in any calendar

				year after 2002—

								(I)a limitation

				established by subsection (a)(1)(A), (a)(1)(B), (a)(3), (b), (d), or (h) shall

				be increased by the percent difference determined under subparagraph

				(A);

								(II)each amount so

				increased shall remain in effect for the calendar year; and

								(III)if any amount

				after the adjustment under subclause (I) is not a multiple of $100, such amount

				shall be rounded to the nearest multiple of $100; and

								(ii)in any calendar

				year after 2006—

								(I)a limitation

				established by subsection (a)(1)(C), (a)(1)(D), or (a)(2) shall be increased by

				the percent difference determined under subparagraph (A);

								(II)each amount so

				increased shall remain in effect for the calendar year; and

								(III)if any amount

				after the adjustment under subclause (I) is not a multiple of $100, such amount

				shall be rounded to the nearest multiple of

				$100.

								.

				(2)Conforming

			 amendmentsSection 315(c) of the Federal Election Campaign Act of

			 1971 (2 U.S.C. 441a(c)) is amended—

					(A)in paragraph

			 (1)(C), by striking subsections (a)(1)(A), (a)(1)(B), (a)(3),

			 and inserting subsections (a); and

					(B)in paragraph

			 (2)(B)—

						(i)by

			 striking and at the end of clause (i);

						(ii)by

			 striking the period at the end of clause (ii) and inserting ;

			 and; and

						(iii)by adding at

			 the end the following new clause:

							

								(iii)for purposes of

				subsections (a)(1)(C), (a)(1)(D) and (a)(2), calendar year

				2005.

								.

						(d)Special rule

			 for transfers from leadership PACs to national party

			 committeesParagraph (4) of section 315(a) of the Federal

			 Election Campaign Act of 1971 (2 U.S.C. 441a(a)(4)) is amended—

				(1)by inserting

			 (A) before The limitations; and

				(2)by adding at the

			 end the following:

					

						(B)The limitations

				on contributions contained in paragraphs (1) and (2) do not apply to transfers

				between any committee (other than an authorized committee) established,

				financed, maintained, or controlled by a candidate or an individual holding a

				Federal office and political committees established and maintained by a

				national political

				party.

						.

				(e)Elimination of

			 certain restrictions on solicitations by corporations and labor

			 organizations

				(1)Written

			 solicitationsSubparagraph (B) of section 316(b)(4) of the

			 Federal Election Campaign Act of 1971 (2 U.S.C. 441b(b)(4)(B)) is

			 amended—

					(A)by striking

			 2; and

					(B)by striking

			 during the calendar year.

					(2)Prior approval

			 of solicitation for trade associationsSubparagraph (D) of

			 section 316(b)(4) of the Federal Election Campaign Act of 1971 (2 U.S.C.

			 441b(b)(4)(D)) is amended by striking to the extent that such

			 solicitation and all that follows and inserting a period.

				(f)Increase in

			 threshold for political committees

				(1)In

			 generalSection 301(4)(A) of the Federal Election Campaign Act of

			 1971 (2 U.S.C. 431(4)(A)) is amended by striking $1,000 each

			 place it appears and inserting $10,000.

				(2)Local

			 committees

					(A)Contributions

			 receivedSection 301(4)(C) of the Federal Election Campaign Act

			 of 1971 (2 U.S.C. 431(4)(C)) is amended by striking $5,000 each

			 place it appears and inserting $10,000.

					(B)Contributions

			 madeSection 301(4)(C) of the

			 Federal Election Campaign Act of 1971 (2 U.S.C. 431(4)(C)) is amended by

			 striking $1,000 each place it appears and inserting

			 $10,000.

					(g)Effective

			 dateThe amendments made by

			 this section shall apply to calendar years beginning after December 31,

			 2005.

			7.SeverabilityIf any provision of this Act or amendment

			 made by this Act, or the application of a provision or amendment to any person

			 or circumstance, is held to be unconstitutional, the remainder of this Act and

			 amendments made by this Act, and the application of the provisions and

			 amendment to any person or circumstance, shall not be affected by the

			 holding.

		8.ConstructionNo provision of this Act, or amendment made

			 by this Act, shall be construed—

			(1)as approving,

			 ratifying, or endorsing a regulation promulgated by the Federal Election

			 Commission,

			(2)as establishing,

			 modifying, or otherwise affecting the definition of political organization for

			 purposes of the Internal Revenue Code of 1986, or

			(3)as affecting the

			 determination of whether a group organized under section 501(c) of the Internal

			 Revenue Code of 1986 is a political committee under section 301(4) of the

			 Federal Election Campaign Act of 1971.

			9.Judicial

			 review

			(a)Special rules

			 for actions brought on constitutional groundsIf any action is

			 brought for declaratory or injunctive relief to challenge the constitutionality

			 of any provision of this Act or any amendment made by this Act, the following

			 rules shall apply:

				(1)The action shall

			 be filed in the United States District Court for the District of Columbia and

			 shall be heard by a 3-judge court convened pursuant to section 2284 of title

			 28, United States Code.

				(2)A copy of the

			 complaint shall be delivered promptly to the Clerk of the House of

			 Representatives and the Secretary of the Senate.

				(3)A final decision

			 in the action shall be reviewable only by appeal directly to the Supreme Court

			 of the United States. Such appeal shall be taken by the filing of a notice of

			 appeal within 10 days, and the filing of a jurisdictional statement within 30

			 days, of the entry of the final decision.

				(4)It shall be the

			 duty of the United States District Court for the District of Columbia and the

			 Supreme Court of the United States to advance on the docket and to expedite to

			 the greatest possible extent the disposition of the action and appeal.

				(b)Intervention by

			 members of congressIn any action in which the constitutionality

			 of any provision of this Act or any amendment made by this Act is raised

			 (including but not limited to an action described in subsection (a)), any

			 Member of the House of Representatives (including a Delegate or Resident

			 Commissioner to Congress) or Senate shall have the right to intervene either in

			 support of or opposition to the position of a party to the case regarding the

			 constitutionality of the provision or amendment. To avoid duplication of

			 efforts and reduce the burdens placed on the parties to the action, the court

			 in any such action may make such orders as it considers necessary, including

			 orders to require intervenors taking similar positions to file joint papers or

			 to be represented by a single attorney at oral argument.

			(c)Challenge by

			 members of congressAny Member of Congress may bring an action,

			 subject to the special rules described in subsection (a), for declaratory or

			 injunctive relief to challenge the constitutionality of any provision of this

			 Act or any amendment made by this Act.

			(d)Applicability

				(1)Initial

			 claimsWith respect to any action initially filed on or before

			 December 31, 2008, the provisions of subsection (a) shall apply with respect to

			 each action described in such subsection.

				(2)Subsequent

			 actionsWith respect to any action initially filed after December

			 31, 2008, the provisions of subsection (a) shall not apply to any action

			 described in such subsection unless the person filing such action elects such

			 provisions to apply to the action.

				

	

		May 17, 2005

		Read twice and placed on the calendar

	

